[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE
CT Page 263
In this three-count amended complaint plaintiff seeks damages from defendant, engaged to perform a house inspection for failing to discover and report a rusted crack in a gas furnace. Count One sounds in negligence, Count Two, on the same facts alleges. recklessness and Count Three alleges a CUTPA violation.
Defendant has moved to strike Counts Two and Three.
In Court Two, plaintiff has not alleged any new facts, or facts showing that defendant acted knowingly or had reason to know that his conduct created an unreasonable risk to others. The allegations in Count One simply repeated in Count Two are insufficient to sustain a claim of recklessness. Silver v. Silver 108 Conn. 371 (1928).
Count Three is insufficient to state a CUTPA claim because no unfair or deceptive practices have been alleged as required by C.G.S. 42-1106.
Motion to Strike Counts Two and Three Granted
Wagner TJR